EXHIBIT 10(ch) GROUP EXCESS BENEFIT PLAN POLICY NUMBER: G - 00144 POLICYHOLDER: National Western Life Insurance Company POLICY EFFECTIVE DATE: May 1, 1990 POLICY ANNIVERSARY DATES: May 1 STATE OF DELIVERY: TEXAS This policy is issued in consideration of the application of the Policyholder and payment of premiums as provided in the policy.The Company agrees to pay group insurance benefits as provided herein with respect to each Insured Person. The initial premium is due on the Policy Effective Date and subsequent premiums shall be due on the same day of each month thereafter This policy is governed by the laws of the state of delivery. All periods of insurance hereunder shall begin at 12:01 A.M., Standard Time, at the Policyholder’s normal place of business.The policy is amended and restated effective May 1, 2009. The following pages are part of the policy as fully as if recited over the signatures below. The Company has caused this policy to be executed on the Policy Effective Date. /S/J. Mark Flippin SECRETARY /S/G. Richard Ferdinandtsen PRESIDENT GROUP EXCESS BENEFIT PLAN CONTENTS Section Page Description 1. 3 Schedule of Benefits II. 3 Definitions III. 4 Premiums IV. 6 Eligibility and Effective Date V. 8 Benefits VI. 9 Coordination of Benefits VII. 11 Payment of Benefits VIII. 13 Termination of Insurance IX. 14 General Provisions X 15 Continuation I.
